Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

 Criminal Case No. 18-cr-00480-PAB

 UNITED STATES OF AMERICA,
      Plaintiff,

 v.

 LYLE WILLIAM PERRY,

       Defendant.


               LYLE PERRY’S REPLY IN SUPPORT OF RENEWED
                  MOTION FOR COMPASSIONATE RELEASE



      COMES NOW, Lyle Perry, by and through undersigned counsel, and hereby submits this

Reply in support of his Renewed Motion for Compassionate Release. Mr. Perry asks the Court to

allow him to serve his sentence without being unnecessarily subject to the high risk of serious

illness or death from COVID-19 that he faces due to diabetes, obesity, asthma, hypertension, and

being 60 years of age. See United States v. Pomante, No. 19-20316, 2020 WL 2513095, at *8

(E.D. Mich. May 15, 2020) (granting compassionate release for diabetic inmate). Mr. Perry asks

that the Court reduce his sentence to time served with a period of supervised release under

appropriate conditions—including home confinement if deemed necessary by the Court—as a just

sentence under these grave and unprecedented circumstances. United States v. Al-Jumail, No. 12-

20272, 2020 WL 2395224, at *4 (E.D. Mich. May 12, 2020) (granting motion for 60 year old

defendant with diabetes and heart conditions, and imposing a term of supervised release under

home confinement equal to original prison term).

      In its Response (Doc. 70), the government concedes the defense’s arguments, except one.


                                                 1
Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 2 of 9




The government concedes the issue of exhaustion, on which this Court previously denied the

motion without prejudice, so it is now undisputed the court “has jurisdiction” to grant relief.

(Doc. 70 at 3.) The government concedes that Mr. Perry suffers from medical conditions which

place him at high risk of serious illness or death from COVID-19. (Id. at 6-7.) The government

concedes that this condition, and the life-threatening risk to Mr. Perry from COVID-19,

constitutes an “extraordinary and compelling reason” in support of compassionate release under

18 U.S.C. § 3582. (Id. at 8.)

      However, the government still suggests the Court should deny relief under the traditional

§ 3553(a) analysis, focusing primarily on the seriousness of the offense and general deterrence.

These arguments have been rejected by multiple courts and are inconsistent with the

unprecedented disruptions of this global pandemic and the gravity of the risk facing Mr. Perry.

The motion should be granted.

     1. Courts Are Granting Relief for Similarly Situated Defendants.

      Ignoring the other sentencing factors, the government focuses on the “seriousness” of

this non-violent offense and suggests that deterrence remains “paramount” in assessing the

appropriate relief. (Doc. 70 at 9.) Deterrence and the seriousness of the offense are

undoubtedly important, but Mr. Perry contends that granting relief would fairly reflect these

interests. The government fails to explain how releasing Mr. Perry under these extraordinary

circumstances would undermine either deterrence or the seriousness of the offense; and the

government’s lack of authority for this proposition—they cite only one easily distinguishable

case—is telling.

      As an initial matter, the government ignores other factors to be considered under the §

3553(a) analysis, including the need “to provide just punishment,” to ensure the sentence



                                                  2
    Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 3 of 9




    provides needed “medical care,” and to ensure the defendant receives “correctional treatment in

    the most effective manner.” 18 U.S.C. § 3553(a)(1)(A)-(D). These factors weigh heavily in

    favor of granting relief. Unnecessarily risking that Mr. Perry become infected, and potentially

    succumb to the COVID-19 virus, would undermine the correctional goals of the sentence, nor

    would it be a just or effective sentence.

          In support of Mr. Perry’s position, Courts have granted relief for similar defendants

    because the issue of general deterrence has limited bearing given the current crisis and the

    deadliness of this virus. These Courts crafted appropriate alternatives sentences, consistent

    with § 3553(a), for older defendants with medical vulnerabilities like diabetes, hypertension,

    and obesity, and non-violent inmates who pose a low public safety risk and can be safely

    supervised. 1 See, e.g., United States v. Al-Jumail, No. 12-20272, 2020 WL 2395224, at *4

    (E.D. Mich. May 12, 2020) (granting motion for 60 year old defendant with diabetes and heart

    conditions, and imposing a term of supervised release equal to his original term of

    imprisonment); United States v. Pomante, No. 19-20316, 2020 WL 2513095, at *4 (E.D. Mich.

    May 15, 2020) (granting relief for defendant with diabetes, hypertension, obesity, and other

    conditions); United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *6

    (S.D.N.Y. Apr. 3, 2020) (granting motion for defendant with diabetes, hypertension, and



1
   Mr. Perry does not argue that he was treated unfairly by the government during the prosecution of
the case. Nor does he contend that his sentence was unfair. However, Mr. Perry suffers from each of
health issues which make him medically vulnerable to COVID-19. In its response, the government
misstates certain facts, suggesting Mr. Perry may not have asthma or be obese, when medical evidence
documents both conditions. (Doc. 67-3.) The government also suggests hypertension is not a high-
risk factor, when mounting medical evidence strongly indicates that it is. Mr. Perry disputes these
factually incorrect arguments by the government. However, because the government concedes his
medical vulnerability and concedes “extraordinary and compelling reasons” under the statute, that
issue need not be further addressed. The sole disputed issue is whether the Court can craft an
appropriate sentence under § 3553(a) while safely removing Mr. Perry from prison.

                                                     3
Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 4 of 9




obesity); United States v. Rodriguez, No. 2:03-cr-271, Doc. # 135 at 2 (E.D.P.A. Apr. 1, 2020)

(granting compassionate release because for diabetic inmates “nothing could be more

extraordinary and compelling than this pandemic”); United States v. Lopez, No. 18-CR-2846

MV, 2020 WL 2489746, at *3 (D.N.M. May 14, 2020).

      Downplaying the gravity of the risks to Mr. Perry, the government suggests that releasing

Mr. Perry when he’s served 10% of his sentence would undermine general deterrence—but that

is exactly the argument rejected by Pomante, where the Court reduced a sentence to time served

even though the defendant had served only 10% of the original prison sentence. Pomante, 2020

WL 2513095, at *8. There, the defendant was convicted of a wire fraud conspiracy where the

he’d “fraudulently obtained nearly $107 million in government set-aside contracts,” a sum well

in excess of that involved in Mr. Perry’s case. The Court originally sentenced the defendant to

12 months imprisonment after granting a downward variance, and the defendant had served

only 2 months of that sentence. Id. Because the defendant faced a high risk of harm from

COVID-19 due to being 69 years old and suffering from diabetes, hypertension, obesity, and

chronic kidney disease, the Court granted the motion for time served, noting that “Defendant’s

crime was egregious, but it was ultimately nonviolent.” Id. (emphasis added). Therefore, the

§ 3553(a) factors weighed in support of granting relief. The Court ordered the defendant serve

a term of supervised release “under home confinement” equal to the original prison term (or, 12

months). Id. at *8.

      The same is true for Mr. Perry, who is undisputedly at high risk for COVID-19 and was

also convicted of a non-violent fraud conspiracy involving millions of dollars. The Pomante

case is also instructive because the Court rejected similar arguments made by the government

here regarding the relatively likelihood of an outbreak in a given prison facility. The



                                                  4
    Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 5 of 9




    government suggests that—although at least one staff member at FPC Englewood has tested

    positive, see Doc. 70 at 4—the Court should wait until there is a full-blown outbreak before

    granting relief. That would be too little too late for Mr. Perry. By the time he’s exposed—

    which could happen any moment through asymptomatic spread—his death sentence may be

    sealed.

           The Court in Pomante therefore rejected the same unpersuasive argument, noting that

    due to very limited testing in the BOP, “a lack of confirmed cases has very little bearing on the

    amount of actual cases in a federal prison,” 2020 WL 2513095, at *4. Here, likewise, in a

    major omission, the government has failed to present any argument or evidence on the number

    of staff or inmates tested for COVID-19 at FPC Englewood. The BOP website is similarly

    silent on this critical information. Without any evidence that widespread testing has occurred to

    ascertain the level of asymptomatic spread of the virus, there is no way to know how many staff

    or inmates at FPC Englewood in fact have the virus.

           Moreover, medical evidence still confirms that, even with zero cases, a prison “is still at

    risk of exposing inmates” because staff and others going to and from the facility may bring in

    the virus at any moment. Id. Here, the metro Denver area is a hot spot of COVID-19 cases and

    deaths. Staff at Englewood certainly live in Jefferson County, Arapahoe County, Denver

    County, and other metro Denver areas, where COVID-19 cases easily exceed 10,000 total and

    accounting for approximately 1,000 or more deaths. 2 At any point, an asymptomatic staff

    member or new inmate might become infected and bring in the deadly virus, exposing Mr.

    Perry. 3


2
  https://coloradosun.com/2020/03/08/colorado-coronavirus-cases-map/.
3
  In a concerning omission, the BOP fails to disclose how many inmates or staff it has tested at various
facilities, and that remains true at Englewood, where at least one staff member has been positive.

                                                      5
 Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 6 of 9




            Furthermore, looking at the actual language of § 3553(a)(2)(B), the statute says that the

  court should consider the need for a sentence “to afford adequate deterrence”—not that

  deterrence be absolute or prioritized over other factors in a given situation. Id. (emphasis

  added). Here, Mr. Perry has served a number of months in prison while living in constant fear

  of contracting this deadly virus; during that time, his elderly and ailing mother died, a

  heartbreaking loss for Mr. Perry. The experience of being in prison has been horrible for Mr.

  Perry, and surely a powerful specific and general deterrent. Therefore, even in view of the need

  for adequate deterrence, granting the motion would appropriately recognize that sentencing

  factor.

            We are “in unprecedented times” due to COVID-19 and the deadly nature of this

  pandemic, and granting relief is appropriate in view of the § 3553(a) factors, including

  deterrence, the seriousness of the offense, as well as the need to ensure a just punishment,

  afford the defendant adequate medical care, and ensure correctional treatment in an effective

  manner. Pomante, 2020 WL 2513095, at *8.

   2. The Government Fails to Cite Authority Suggesting Relief Would be Inappropriate.

       Mr. Perry cites multiple cases where Courts have granted relief for similar defendants and

presents substantial reason why the unique circumstances of this case support granting the motion. In

its response, the only case cited by the government in opposing relief is pre-pandemic and is easily

distinguishable. (Doc. 70 at 9) (citing United States v. Willis, 382 F. Supp. 3d 1185, 1188 (D. N.M.

2019) (pre-COVID-19 case where court denied compassionate release)).

       In Willis, the issue was not whether COVID-19 posed an unfair and unnecessary risk to the

defendant’s health such that compassionate release was appropriate—the order was issued in June of

2019 and predates the pandemic entirely. Id. Rather, the issue was whether the defendant’s medical



                                                       6
 Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 7 of 9




conditions standing alone justified early release, having nothing to do with any particular risks he

faced in prison. Moreover, in that case the Court noted its conclusion that “fraud appears ingrained in

[the defendant’s] character” such that release could not safely be achieved. Id. at 1188.

       Here, in stark contrast, as in Zukerman, Pomante, and the dozens of other cases where Courts

have granted compassionate release in appropriate cases due to the unique and extraordinary risks of

COVID-19, the issue is whether risking Mr. Perry’s potential critical illness or death from COVID-19

during his period of incarceration is necessary. As argued herein, Mr. Perry respectfully contends that

every § 3553(a) factor will be furthered by granting relief. Also, in stark contrast to Willis, here the

government conceded Mr. Perry’s acceptance of responsibility and cooperation, affording him a

downward departure in this matter, and there is every indication Mr. Perry will comply with this

Court’s orders of supervision if released.

   3. The Court Could Order a Period of Home Confinement to Address the Government’s
      Concerns.

       The Court is empowered to grant the motion and reduce Mr. Perry’s sentence to time served

and order him placed on supervised release with any conditions the Court deemed necessary to achieve

public safety. See, e.g., Pomante, 2020 WL 2513095, at *8 (reducing sentence to time served).

        However, to the extent the Court is given pause by the government’s concerns regarding

deterrence or the seriousness of this offense, those concerns can be addressed through a period of home

confinement, which can be achieved in at least two ways. First, this Court could grant the motion and

reduce the sentence to time served and impose a term of supervised release equal to the amount of his

original prison sentence to be served under home confinement with electronic monitoring. Al-Jumail,

2020 WL 2395224, at *8 (granting motion and ordering a period of supervised released under home

confinement). This would achieve the Court’s punitive and deterrence interests, while allowing Mr.

Perry to serve his sentence in a safer environment where he is able to maintain social distance.


                                                     7
 Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 8 of 9




       Second, the Court could grant the motion and order a period of home incarceration, which term

of home incarceration itself would then be followed by a term of supervised release. Zukerman, 2020

WL 1659880, at *1 (granting compassionate release and ordering that defendant’s sentence “is

modified such that his remaining term of imprisonment is replaced by an equal period of home

incarceration.”).

       Either alternative is available to this Court. The government itself admits home confinement

may be adequate by arguing that the Court should allow the BOP to order Mr. Perry into home

confinement rather than grant the motion. (Doc. 70 at 10-11.) However, without any basis, the

government suggests that waiting for BOP action would be more “narrowly tailored” than this Court’s

action. (Doc. 70 at 10.) This suggestion should be rejected. Where exhaustion has occurred and this

Court has jurisdiction—which is undisputed—this Court has the power to grant relief where

appropriate. If the government thinks home confinement is appropriate if ordered by the BOP, it is

illogical for the government to oppose the same relief ordered by this Court.

       Thus, entertaining the government’s suggestion that home confinement could be appropriate in

the alternative to a time-served reduction, that is an option available to this Court. A clear way for the

Court to achieve that would be through a term of supervised release under home confinement. Al-

Jumail, 2020 WL 2395224, at *8. Alternatively, in Zukerman, in granting compassionate release the

Court ordered that the defendant’s sentence “is modified such that his remaining term of imprisonment

is replaced by an equal period of home incarceration, without electronic monitoring and on such

conditions as the Probation Department deems necessary, to be followed by the term of supervised

release previously imposed by the Court.” 2020 WL 1659880, at *6 (“[a]lthough Zukerman's original

release date may be far off, the threat of COVID-19 is at his doorstep.”).




                                                    8
Case 1:18-cr-00480-PAB Document 74 Filed 06/01/20 USDC Colorado Page 9 of 9




       WHEREFORE, the defendant respectfully requests that this Honorable Court grant

 Lyle Perry a Compassionate Release from the Federal Prison Camp at Englewood under

 appropriate supervisory conditions, including a period of home confinement; in the

 alternative, Mr. Perry requests that this Court modify his sentence to a term of home

 incarceration.

       Respectfully submitted this 1st day of June, 2020.

                                              s/ Patrick J. Burke
                                              Patrick J. Burke
                                              Patrick J. Burke,
                                              P.C.
                                              303 16th Street, Suite 200
                                              Denver, Colorado 80202
                                              303-825-3050
                                              303-825-2992 fax
                                              Patrick-J-Burke@msn.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 1st day of June, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send electronic notification of
such filing to the following, and also by electronic mail by counsel to U.S. Probation Officer:

Anna K. Edgar
Assistant United States
Attorney United States
Attorney’s Office 1801
California Street, Suite 1600
Denver, Colorado 80202
Telephone: (303) 454-0100
Fax: (303) 454-0409
E-mail: Anna.Edgar@usdoj.gov

Gary Kruck
United States Probation Officer
The Byron Rogers United States Courthouse
1929 Stout Street, Suite C-120
Denver, CO 80294
                                              s/ Jennifer J. Feldman



                                                   9
